Citation Nr: 0212385	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  98-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for essential hand tremor 
(claimed as disability due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from April 1989 to April 1992.  
He served in the Southwest Asia theater of operations from 
September 6, 1990, to March 24, 1991.


FINDING OF FACT

The veteran has a diagnosed essential tremor that not a 
symptoms of an underlying undiagnosed illness, is not 
disabling, did not become worse or begin in service, and is 
unrelated to his service in the Southwest Asia theater of 
operations.


CONCLUSION OF LAW

Essential hand tremor was not incurred in or aggravated by 
service, nor can such incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a), 3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The RO provided the veteran forms to 
authorize the release of non-federal medical information.  No 
other forms were necessary to prosecute this claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA letters 
of November 1996, May 2000, and February 2001 discharged VA's 
obligation to notify the veteran of information and evidence 
necessary and of who should submit or attempt to obtain what 
information and evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran asserted in a statement attached to his 
substantive appeal that the Board has been unable to locate 
any of his medical records while at Fort. Bragg, North 
Carolina.  The veteran is mistaken.  The service medical 
records produced by the National Personnel Records Center 
(NPRC) in November 1992 in response to VA's August 1992 
request for such records included service records from Fort 
Bragg both pre- and post-dating the veteran's service in 
Southwest Asia.  The November 1992 transmittal document noted 
that no additional service medical records were found.  A 
June 1993 follow-up memorandum from the Department of the 
Army referred to the November 1992 report as responsive to 
the request for service records.  The Board concludes that VA 
discharged its duty to pursue service records until it has 
obtained the records or information indicating further 
attempts would be futile.  Id.  The veteran reported only VA 
treatment since service, and the RO obtained all identified 
VA records.  VA has discharged its duties to obtain evidence 
on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA has provided the veteran 
examinations in May 1993, January 1997, January 1998, and 
August 2000.  The RO obtained medical opinions in 
clarification of examination findings in February 2001 and 
January 2002.  The medical examination and opinion element of 
assistance to the veteran is satisfied.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  There was no 
failure to obtain evidence of which VA had a duty to notify 
the veteran.  The duty arising under the VCAA and its 
implementing regulation does not include a requirement to 
notify the veteran of success at obtaining evidence he 
mistakenly believes is not of record.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

In this case, the veteran would be entitled to service 
connection for his tremor of the hands if it is a sign or 
symptoms of an undiagnosed illness and it began while on duty 
in the Southwest Asia theater of operations or thereafter, or 
if it is a diagnosed illness determined by the Secretary to 
warrant a presumption of service connection, and it is 
manifest to a degree of 10 percent by December 31, 2006.  See 
38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. § 3.317 (as 
amended, 66 Fed. Reg. 56614-56615 (Nov. 9, 2001)).

The service medical records show no complaint, treatment, or 
diagnosis for a tremor of the hands.  The veteran is 
considered to have been sound on entrance into service as 
regards a tremor of the hands, 38 C.F.R. § 3.304(b), but 
service connection cannot be granted in this case for a 
chronic disease diagnosed as such and subsequently recurring, 
since he had no diagnosis in service.  See 38 C.F.R. 
§ 3.303(a) (2001).  Significantly, the veteran completed a 
Desert Shield/Storm medical demobilization checklist in which 
he did not endorse any symptoms of tremor; he indicated that 
he did not have any illness not otherwise described on the 
form.

The veteran's post-service VA treatment and claims records 
are devoid of any report or complaint of tremors until a 
neurologic examination of January 1998, when he first 
reported the symptom as having its onset several years before 
the examination.  On May 1993 VA examination, he reported a 
negative history for neurologic complaints.  A June 1994 
outpatient record noted his complaint of a sensation of pins 
sticking his fingers, but no complaint of tremor was noted.  
No complaint or notation of tremor appears in the VA 
outpatient records of October 1992 to March 2000.  The report 
of pin sensation does not appear in the record again until 
the January 1998 examination.  A July 1994 claim for VA 
disability compensation listed numerous complaints and 
symptoms, tremor not among them.  On August 2000 neurological 
examination, the veteran reported the symptoms began upon 
return from Southwest Asia.  The veteran's representative 
stated in a July 2002 statement that the veteran's tremor 
began while still in service.  That is not what the veteran 
reported at the August 2000 examination; he did not state how 
soon after his return tremors began.

Assuming the veteran meant what the representative reported, 
the Board does not find credible the assertion that he had 
tremors in service.  Lacking credibility, his (or his 
representative's) statement is not evidence that a condition 
was noted in service.  See Savage v. Gober, 10 Vet. App. 488 
(1997) (lay testimony can be evidence of a condition noted in 
service if that condition is within the powers of lay 
observation and does not require medical expertise to 
identify or diagnose).  Additionally, there is not credible 
evidence of continuity of symptomatology.  The preponderance 
of the evidence is against finding continuity of 
symptomatology.  A condition that was not noted in service 
for which there is not evidence of continuity of 
symptomatology cannot be service-connected for continuity of 
symptomatology with a condition noted in service.  See 
38 C.F.R. § 3.303(b) (2001).

The January 1997 VA neurological examination was normal.  The 
January 1998 VA neurological examination noted a slight 
tremor of the hands.  The examiner opined that probably it 
was either an exaggerated physiologic tremor or a very mild 
essential tremor.

The preponderance of evidence of is against finding of the 
presence of an essential tremor that was 10 percent disabling 
during the year following separation from service.  
Consequently, the tremor cannot be presumed service connected 
as a chronic "other organic disease of the nervous system."  
See 38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).

The August 2000 neurology examiner opined that the tremor was 
probably an essential tremor, although an exaggerated 
physiologic tremor was opined to be possible.  The examiner 
further opined found that the tremor did not impair writing 
or any activities of daily living.  The examiner opined that 
the tremor at least as likely as not was related to his 
period of service because of its onset, as the veteran 
reported, upon return from service.  The same examiner quoted 
this assessment by way of a supplemental report in February 
2001.

In January 2002, the same examiner who made the August 2000 
report undertook a detailed and elaborate review of the 
veteran's service record and claims file, comparing both to 
the examination findings.  In so doing, the examiner found 
that there was not medical evidence in the records of onset 
of the tremor before January 1998.  The examiner summarized 
several possible explanations for the tremor, but ultimately 
opined it to be an essential tremor of unknown etiology that 
was not related to military service.

In weighing the probative value of the two comments by the 
same examiner, the Board finds the January 2002 report by far 
the more probative.  First, the latter opinion clearly 
demonstrated a more thorough review of the medical records, 
focused on the medical evidence informative of the time of 
onset and relationship of the tremor to service.  It is 
obvious that the August 2000 opinion that the tremor was as 
likely as not related to service was based on the veteran's 
report of the time of onset.  On close review of the medical 
record, the neurologist found the medical evidence did not 
corroborate the veteran's report of time of onset.

The Board, also finding the veteran's report of the time of 
onset of his tremor is not credible, finds that the August 
2000 opinion linking the tremor to the veteran's Southwest 
Asia service is of less probative value than January 2002 
opinion, which the neurologist derived from independent 
review of the record.

The clear preponderance of the evidence is that the veteran 
has an essential tremor.  The possibility of other causes 
does not amount to or even nearly approximate a near balance 
of evidence for and against finding it to be an essential 
tremor.  The evidence does not permit finding an essential 
tremor first diagnosed after service to be service connected 
based on all of the evidence including that pertinent to 
service.  See 38 C.F.R. § 3.303(d) (2001).

Essential tremor is "a familial tremor with onset at varying 
ages, usually at about 50 years of age, beginning with a fine 
rapid tremor . . . of the hands."  Dorland's Illustrated 
Medical Dictionary 1748 (27th ed. 1988).  It is immaterial 
that the etiology is unknown.  The etiology of many illnesses 
is not known.  It is a diagnosis, and consequently the law 
and regulation providing for service connection for certain 
disabilities due to undiagnosed illness is not applicable to 
the facts of the veteran's case.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (as amended 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001)).  

Recent change in the law permitted compensation for a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms.  See 38 U.S.C.A. 
§ 1117(a)(2) (West Supp. 2002).  Such compensation is also 
authorized for any diagnosed illness the Secretary determines 
to warrant a presumption of service connection.  Id.  
Essential tremor is not one of the listed multisymptom 
illnesses, nor has it been determined by the Secretary to 
warrant a presumption of service connection.

Whereas the veteran has a diagnosed condition precluding 
application of the undiagnosed illness regulation, the Board 
need not reach the question whether the essential tremor 
meets the 10 percent disablement criterion for application of 
the regulation.  Id.

In sum, whether considered on a direct basis or under the 
undiagnosed illness rules, the preponderance of the evidence 
is against awarding service connection for essential termor 
of the hands.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).


ORDER

Service connection for essential hand tremor is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

